Per Curiam.

The respondent was admitted to the Bar on September 26, 1934 at a term of the Appellate Division of the Supreme Court in the Second Judicial Department. The petition sets forth two charges of professional misconduct against him. The Justice of the Supreme Court to whom the issues herein were referred has submitted his report to this court in which he concluded that neither charge has been sustained. The petitioner now moves to disaffirm the report, for the making of a finding that the charges have been sustained and for imposition of discipline. The respondent cross-moves to confirm the report and to dismiss the charges.
The first charge alleges that the respondent, in concert with two others, prepared and submitted three false documents to the inquiry conducted by Hon. Charles W. Proessel into the conduct of one of said others, Michael M. D ’Auria, also an attorney at law, with the intent to obstruct and pervert the due course of the said inquiry. The second charge alleges that the respondent, as a witness under oath at the said inquiry, testified falsely with respect to a transaction related to certain of the aforesaid documents.
*456In onr opinion, contrary to the report, the first charge, insofar as it relates to a document dated March 6, 1967 involving the transfer of a Chris Craft boat, was sustained by the evidence. The reporting Justice’s findings with respect to the remainder of the first charge and with respect to the second charge are confirmed.
Accordingly, the petitioner’s motion to disaffirm is granted to the extent of disaffirming the report with respect to the aforementioned portion of the first charge and is otherwise denied and the respondent’s cross motion to confirm is denied with respect to the afore-mentioned portion of the first charge and is otherwise granted.
The respondent is suspended from the practice of law for a period of three years commencing October 1,1974.
Hopkins, Acting P. J., Mabtuscello, Latham, Cohalan and Bbbnnan, JJ., concur.